
	

116 S1192 IS: Taxpayer Protection and Preparer Proficiency Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1192
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Wyden (for himself, Mr. Cardin, Mr. Bennet, Mr. Carper, Mr. Brown, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To set minimum standards for tax return preparers.
	
	
		1.Short title
 This Act may be cited as the Taxpayer Protection and Preparer Proficiency Act of 2019.
		2.Regulation of tax return preparers
 (a)In generalSubsection (a) of section 330 of title 31, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)regulate— (A)the practice of representatives of persons before the Department of the Treasury; and
 (B)the practice of tax return preparers; and; and (2)in paragraph (2)—
 (A)by inserting or a tax return preparer to prepare tax returns after practice; (B)by inserting or tax return preparer before demonstrate; and
 (C)by inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund after cases in subparagraph (D).
 (b)Authority To sanction regulated tax return preparersSubsection (c) of section 330 of title 31, United States Code, is amended— (1)by striking before the Department;
 (2)by inserting or tax return preparer after representative each place it appears; and (3)in paragraph (4), by striking misleads or threatens and all that follows and inserting
					
 misleads or threatens—(A)any person being represented or any prospective person being represented; or (B)any person or prospective person whose tax return, claim for refund, or document in connection with a tax return or claim for refund, is being or may be prepared..
 (c)Minimum competency standards for tax return preparersSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:
				
					(f)Tax return preparers
 (1)In generalAny tax return preparer shall demonstrate minimum competency standards under this subsection by— (A)obtaining an identifying number for securing proper identification of such preparer as described in section 6109(a)(4) of the Internal Revenue Code of 1986;
 (B)satisfying any examination and annual continuing education requirements as prescribed by the Secretary; and
 (C)completing a background check administered by the Secretary. (2)ExemptionThe Secretary shall exempt tax return preparers who have been subject to comparable examination, continuing education requirements, and background checks administered by the Secretary or any comparable State licensing program. Such exemption shall extend directly to individuals who are supervised by such preparers and are not required to secure an identification number under section 6109(a)(4)..
 (d)Tax return preparer definedSection 330 of title 31, United States Code, as amended by subsection (c), is amended by adding at the end the following new subsection:
				
 (g)Tax return preparerFor purposes of this section— (1)In generalThe term tax return preparer has the meaning given such term under section 7701(a)(36) of the Internal Revenue Code of 1986.
 (2)Tax returnThe term tax return has the meaning given to the term return under section 6696(e)(1) of the Internal Revenue Code of 1986. (3)Claim for refundThe term claim for refund has the meaning given such term under section 6696(e)(2) of such Code..
			(e)Amendments with respect to identifying number
 (1)In generalSection 6109(a) is amended by striking paragraph (4) and inserting the following:  (4)Furnishing identifying number of tax return preparer (A)In generalAny return or claim for refund prepared by a tax return preparer shall bear such identifying number for securing proper identification of such preparer, his employer, or both, as may be prescribed. For purposes of this paragraph, the terms return and claim for refund have the respective meanings given to such terms by section 6696(e).
 (B)ExceptionSubparagraph (A) shall not apply to any tax return preparer who prepares a return or claim for refund under the supervision and direction of a tax return preparer who signs the return or claim for refund and is a certified public accountant, an attorney or enrolled agent..
 (2)Clarification of rescission authoritySection 6109 is amended by inserting after subsection (d) the following new subsection:  (e)Authority To rescind identifying number of tax return preparer (1)In generalThe Secretary may rescind an identifying number issued under subsection (a)(4) if—
 (A)after notice and opportunity for a hearing, the preparer is shown to be incompetent or disreputable (as such terms are used in subsection (c) of section 330 of title 31, United States Code); and
 (B)rescinding the identifying number would promote compliance with the requirements of this title and effective tax administration.
 (2)RecordsIf an identifying number is rescinded under paragraph (1), the Secretary shall place in the file in the Office of the Director of Professional Responsibility the opinion of the Secretary with respect to the determination, including—
 (A)a statement of the facts and circumstances relating to the determination; and (B)the reasons for the rescission..
				(f)GAO study  and report on the exchange of information between the IRS and State taxation authorities
 (1)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall conduct a study and submit to Congress a report on the sharing of information between the Secretary of the Treasury and State authorities, as authorized under section 6103(d) of the Internal Revenue Code of 1986, regarding identification numbers issued to paid tax return preparers and return preparer minimum standards.
 (2)Increased information sharingThe study and report described in paragraph (1) shall include an analysis of the impact that increased information sharing between Federal and State authorities would have on efforts to enforce minimum standards on paid tax return preparers.
				
